Holderman, J. This matter comes before the Court upon motion of Respondent to dismiss, Claimant’s objections to said motion, and Claimant’s motion for summary judgment. The facts are as follows. One Randel Huddleston was committed to the Department of Corrections prior to his escape from the Vandalia Correctional Center on June 18,1978. Huddleston was injured in a motor vehicle accident in Normal, Illinois, on August 24, 1978. Claimant provided medical service to Randel Huddleston in the amount of $526.28. Huddleston was returned to the Department of Corrections after Claimant completed its treatment of him. Claimant contends that since Huddleston had been committed to the Department of Corrections, it was the responsibility of the State to see that he secured proper medical service during the term of his commitment. The injury did not occur until approximately one month after his escape on June 18, 1978. This Court has previously held that the liability is limited to damages that were actually committed during the escape or apprehension of an escaped prisoner and that it was directly related to the escape or apprehension. See Douglas Voll and Sharon Svoboda v. State of Illinois 77-CC-135 and 77-CC-1316. This Court has also held that the State is not absolutely liable for acts of escaped prisoners nor is the State an insurer. See 23 Ill. Ct. Cl. 47. Respondent’s motion to dismiss is hereby granted, Claimant’s objections to motion to dismiss are overruled, and motion for summary judgment is denied.